

FIFTH AMENDMENT
TO
ADVISORY AGREEMENT
AMONG
STRATEGIC REALTY TRUST, INC.
STRATEGIC REALTY OPERATING PARTNERSHIP, LP,
AND
SRT ADVISOR, LLC
THIS FIFTH AMENDMENT TO THE ADVISORY AGREEMENT (“FIFTH AMENDMENT”), dated as of
July 19, 2018 (the “Effective Date”) is entered into by and among Strategic
Realty Trust Inc., a Maryland corporation (the “Company”), Strategic Realty
Operating Partnership, LP, a Delaware limited partnership (the “Operating
Partnership”), and SRT Advisor, LLC, a Delaware limited liability company (the
“Advisor”). Capitalized terms used herein but not otherwise defined shall have
the meanings ascribed to them in the Advisory Agreement.


W I T N E S S E T H
WHEREAS, the Company, the Operating Partnership and the Advisor entered into
that certain Advisory Agreement dated as of August 10, 2013, which was amended
by that certain First Amendment to Advisory Agreement dated as of July 15, 2014,
that Second Amendment to Advisory Agreement dated as of August 3, 2015, that
Third Amendment to Advisory Agreement dated as of July 19, 2016, and that Fourth
Amendment to Advisory Agreement dated as of July 25, 2017 (as amended by this
Fifth Amendment , the “Advisory Agreement”) which by its current terms will
expire on August 9, 2018; and
WHEREAS, the parties hereto desire to renew the Advisory Agreement for an
additional 2 months from August 10, 2018, on the terms and conditions set forth
below.


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound, hereby agree as follows:


1.
Term: The Advisory Agreement is hereby renewed for an additional term of two
months, beginning on August 10, 2018.



2.
Except as specifically set forth above, the Advisory Agreement shall remain
unmodified, and in full force and effect.



IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment as of
the date first above written.


Strategic Realty Trust, Inc.


By:    ____________________________
Andrew Batinovich, President


Strategic Realty Operating Partnership, L.P.
By:    Strategic Realty Trust, Inc.
Its General Partner
By:    _________________________________
Andrew Batinovich, President


SRT Advisor, LLC
By:    ________________________________
    G. Lee Burns, SVP


